Cite as: 595 U. S. ____ (2021)             1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
 DANIEL RIVAS-VILLEGAS v. RAMON CORTESLUNA
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
             No. 20–1539. Decided October 18, 2021

    PER CURIAM.
    Petitioner Daniel Rivas-Villegas, a police officer in Union
City, California, responded to a 911 call reporting that a
woman and her two children were barricaded in a room for
fear that respondent Ramon Cortesluna, the woman’s boy-
friend, was going to hurt them. After confirming that the
family had no way of escaping the house, Rivas-Villegas
and the other officers present commanded Cortesluna out-
side and onto the ground. Officers saw a knife in Cor-
tesluna’s left pocket. While Rivas-Villegas and another of-
ficer were in the process of removing the knife and
handcuffing Cortesluna, Rivas-Villegas briefly placed his
knee on the left side of Cortesluna’s back. Cortesluna later
sued under Rev. Stat. §1979, 42 U. S. C. §1983, alleging, as
relevant, that Rivas-Villegas used excessive force. At issue
here is whether Rivas-Villegas is entitled to qualified im-
munity because he did not violate clearly established law.
    The undisputed facts are as follows. A 911 operator re-
ceived a call from a crying 12-year-old girl reporting that
she, her mother, and her 15-year-old sister had shut them-
selves into a room at their home because her mother’s boy-
friend, Cortesluna, was trying to hurt them and had a
chainsaw. The girl told the operator that Cortesluna was
“ ‘always drinking,’ ” had “ ‘anger issues,’ ” was “ ‘really
mad,’ ” and was using the chainsaw to “ ‘break something in
the house.’ ” Cortesluna v. Leon, 979 F. 3d 645, 649 (CA9
2020). A police dispatcher relayed this information along
with a description of Cortesluna in a request for officers to
respond.
2             RIVAS-VILLEGAS v. CORTESLUNA

                         Per Curiam

   Rivas-Villegas heard the broadcast and responded to the
scene along with four other officers. The officers spent sev-
eral minutes observing the home and reported seeing
through a window a man matching Cortesluna’s descrip-
tion. One officer asked whether the girl and her family
could exit the house. Dispatch responded that they “ ‘were
unable to get out’ ” and confirmed that the 911 operator had
“ ‘hear[d] sawing in the background’ ” and thought that Cor-
tesluna might be trying to saw down the door. Cortesluna
v. Leon, 2018 WL 6727824, *2 (ND Cal., Dec. 21, 2018).
   After receiving this information, Rivas-Villegas knocked
on the door and stated loudly, “ ‘police department, come to
the front door, Union City police, come to the front door.’ ”
Ibid. Another officer yelled, “ ‘he’s coming and has a
weapon.’ ” Ibid. A different officer then stated, “ ‘use less-
lethal,’ ” referring to a beanbag shotgun. Ibid. When Rivas-
Villegas ordered Cortesluna to “ ‘drop it,’ ” Cortesluna
dropped the “weapon,” later identified as a metal tool. Ibid.
   Rivas-Villegas then commanded, “ ‘come out, put your
hands up, walk out towards me.’ ” 979 F. 3d, at 650. Cor-
tesluna put his hands up and Rivas-Villegas told him to
“ ‘keep coming.’ ” Ibid. As Cortesluna walked out of the
house and toward the officers, Rivas-Villegas said, “ ‘Stop.
Get on your knees.’ ” Ibid. Plaintiff stopped 10 to 11 feet
from the officers. Another officer then saw a knife sticking
out from the front left pocket of Cortesluna’s pants and
shouted, “ ‘he has a knife in his left pocket, knife in his
pocket,’ ” and directed Cortesluna, “ ‘don’t put your hands
down,’ ” “ ‘hands up.’ ” 2018 WL 6727824, *2. Cortesluna
turned his head toward the instructing officer but then low-
ered his head and his hands in contravention of the officer’s
orders. Another officer twice shot Cortesluna with a bean-
bag round from his shotgun, once in the lower stomach and
once in the left hip.
   After the second shot, Cortesluna raised his hands over
his head. The officers shouted for him to “ ‘get down,’ ”
                  Cite as: 595 U. S. ____ (2021)            3

                           Per Curiam

which he did. Another officer stated, “ ‘left pocket, he’s got
a knife.’ ” Ibid. Rivas-Villegas then straddled Cortesluna.
He placed his right foot on the ground next to Cortesluna’s
right side with his right leg bent at the knee. He placed his
left knee on the left side of Cortesluna’s back, near where
Cortesluna had a knife in his pocket. He raised both of Cor-
tesluna’s arms up behind his back. Rivas-Villegas was in
this position for no more than eight seconds before standing
up while continuing to hold Cortesluna’s arms. At that
point, another officer, who had just removed the knife from
Cortesluna’s pocket and tossed it away, came and hand-
cuffed Cortesluna’s hands behind his back. Rivas-Villegas
lifted Cortesluna up and moved him away from the door.
   Cortesluna brought suit under 42 U. S. C. §1983, claim-
ing, as relevant here, that Rivas-Villegas used excessive
force in violation of the Fourth Amendment. The District
Court granted summary judgment to Rivas-Villegas, but
the Court of Appeals for the Ninth Circuit reversed. 979
F. 3d, at 656.
   The Court of Appeals held that “Rivas-Villegas is not en-
titled to qualified immunity because existing precedent put
him on notice that his conduct constituted excessive force.”
Id., at 654. In reaching this conclusion, the Court of Ap-
peals relied solely on LaLonde v. County of Riverside, 204
F. 3d 947 (CA9 2000). The court acknowledged that “the
officers here responded to a more volatile situation than did
the officers in LaLonde.” 979 F. 3d, at 654. Nevertheless,
it reasoned: “Both LaLonde and this case involve suspects
who were lying face-down on the ground and were not re-
sisting either physically or verbally, on whose back the de-
fendant officer leaned with a knee, causing allegedly signif-
icant injury.” Ibid.
   Judge Collins dissented. As relevant, he argued that “the
facts of LaLonde are materially distinguishable from this
case and are therefore insufficient to have made clear to
every reasonable officer that the force Rivas-Villegas used
4              RIVAS-VILLEGAS v. CORTESLUNA

                          Per Curiam

here was excessive.” Id., at 664 (internal quotation marks
omitted).
   We agree and therefore reverse. Even assuming that con-
trolling Circuit precedent clearly establishes law for pur-
poses of §1983, LaLonde did not give fair notice to Rivas-
Villegas. He is thus entitled to qualified immunity.
   “Qualified immunity attaches when an official’s conduct
does not violate clearly established statutory or constitu-
tional rights of which a reasonable person would have
known.” White v. Pauly, 580 U. S. ___, ___ (2017) (per cu-
riam) (slip op., at 6) (internal quotation marks omitted). A
right is clearly established when it is “sufficiently clear that
every reasonable official would have understood that what
he is doing violates that right.” Mullenix v. Luna, 577 U. S.
7, 11 (2015) (per curiam) (internal quotation marks omit-
ted). Although “this Court’s case law does not require a case
directly on point for a right to be clearly established, exist-
ing precedent must have placed the statutory or constitu-
tional question beyond debate.” White, 580 U. S., at ___
(slip op., at 6) (alterations and internal quotation marks
omitted). This inquiry “must be undertaken in light of the
specific context of the case, not as a broad general proposi-
tion.” Brosseau v. Haugen, 543 U. S. 194, 198 (2004) (per
curiam) (internal quotation marks omitted).
   “[S]pecificity is especially important in the Fourth
Amendment context, where . . . it is sometimes difficult for
an officer to determine how the relevant legal doctrine, here
excessive force, will apply to the factual situation the officer
confronts.” Mullenix, 577 U. S., at 12 (alterations and in-
ternal quotation marks omitted). Whether an officer has
used excessive force depends on “the facts and circum-
stances of each particular case, including the severity of the
crime at issue, whether the suspect poses an immediate
threat to the safety of the officers or others, and whether he
is actively resisting arrest or attempting to evade arrest by
flight.” Graham v. Connor, 490 U. S. 386, 396 (1989); see
                  Cite as: 595 U. S. ____ (2021)            5

                           Per Curiam

also Tennessee v. Garner, 471 U. S. 1, 11 (1985) (“Where the
officer has probable cause to believe that the suspect poses
a threat of serious physical harm, either to the officer or to
others, it is not constitutionally unreasonable to prevent es-
cape by using deadly force”). However, Graham’s and Gar-
ner’s standards are cast “at a high level of generality.”
Brosseau, 543 U. S., at 199. “[I]n an obvious case, these
standards can ‘clearly establish’ the answer, even without
a body of relevant case law.” Ibid. But this is not an obvi-
ous case. Thus, to show a violation of clearly established
law, Cortesluna must identify a case that put Rivas-Ville-
gas on notice that his specific conduct was unlawful.
   Cortesluna has not done so. Neither Cortesluna nor the
Court of Appeals identified any Supreme Court case that
addresses facts like the ones at issue here. Instead, the
Court of Appeals relied solely on its precedent in LaLonde.
Even assuming that Circuit precedent can clearly establish
law for purposes of §1983, LaLonde is materially distin-
guishable and thus does not govern the facts of this case.
   In LaLonde, officers were responding to a neighbor’s com-
plaint that LaLonde had been making too much noise in his
apartment. 204 F. 3d, at 950–951. When they knocked on
LaLonde’s door, he “appeared in his underwear and a T-
shirt, holding a sandwich in his hand.” Id., at 951.
LaLonde testified that, after he refused to let the officers
enter his home, they did so anyway and informed him he
would be arrested for obstruction of justice. Ibid. One of-
ficer then knocked the sandwich from LaLonde’s hand and
“grabbed LaLonde by his ponytail and knocked him back-
wards to the ground.” Id., at 952. After a short scuffle, the
officer sprayed LaLonde in the face with pepper spray. At
that point, LaLonde ceased resisting and another officer,
while handcuffing LaLonde, “deliberately dug his knee into
LaLonde’s back with a force that caused him long-term if
not permanent back injury.” Id., at 952, 960, n. 17.
   The situation in LaLonde and the situation at issue here
6             RIVAS-VILLEGAS v. CORTESLUNA

                         Per Curiam

diverge in several respects. In LaLonde, officers were re-
sponding to a mere noise complaint, whereas here they
were responding to a serious alleged incident of domestic
violence possibly involving a chainsaw. In addition,
LaLonde was unarmed. Cortesluna, in contrast, had a
knife protruding from his left pocket for which he had just
previously appeared to reach. Further, in this case, video
evidence shows, and Cortesluna does not dispute, that Ri-
vas-Villegas placed his knee on Cortesluna for no more than
eight seconds and only on the side of his back near the knife
that officers were in the process of retrieving. LaLonde, in
contrast, testified that the officer deliberately dug his knee
into his back when he had no weapon and had made no
threat when approached by police. These facts, considered
together in the context of this particular arrest, materially
distinguish this case from LaLonde.
  “Precedent involving similar facts can help move a case
beyond the otherwise hazy borders between excessive and
acceptable force and thereby provide an officer notice that
a specific use of force is unlawful.” Kisela v. Hughes, 584
U. S. ___, ___ (2018) (per curiam) (slip op., at 5) (internal
quotation marks omitted). On the facts of this case, neither
LaLonde nor any decision of this Court is sufficiently simi-
lar. For that reason, we grant Rivas-Villegas’ petition for
certiorari and reverse the Ninth Circuit’s determination
that Rivas-Villegas is not entitled to qualified immunity.

                                             It is so ordered.